Citation Nr: 1700157	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  12-13 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to February 25, 2015 and 70 percent disabling thereafter. 

2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability. 

3.  Entitlement to an initial compensable rating for hypertension. 

4.  Entitlement to an initial compensable rating for a residual scar and shrapnel of the left calf. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1979 to August 1992, from May 1997 to January 1998, and from March 2003 to June 2009.  His service decorations include a Purple Heart medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the claims file is currently held by the RO in Lincoln, Nebraska.   

This case was previously before the Board in November 2014 and August 2015 when it was remanded for additional development by the originating agency.  The case has now returned to the Board for further appellate action.

The issue for an increased initial rating for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 25, 2015 the Veteran's PTSD most nearly approximated occupational and social impairment with reduced reliability and productivity.

2.  From February 25, 2015, the Veteran's PTSD most nearly approximates deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment.

3.  The Veteran's hypertension requires continuous medication for control without a history of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.

4.  The Veteran's residuals of a left calf injury manifest a slight muscle injury, a superficial scar that is stable and not painful, and a retained shrapnel fragment; the injury residuals do not result in any functional impairment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating, but not higher, for PTSD prior to February 25, 2015 are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating in excess of 70 percent for PTSD from February 25, 2015 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

3.  The criteria for an initial compensable rating for hypertension are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101.

4.  The criteria for an initial compensable rating for a residual scar and shrapnel of the left calf are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.73, 4.118, Diagnostic Codes 5311, 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
	
The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


PTSD

Service connection for PTSD with anxiety and depression was granted in the May 2010 rating decision on appeal.  An initial 30 percent evaluation was assigned effective July 1, 2009.  In a May 2015 rating decision, an increased 70 percent evaluation was assigned effective February 25, 2015.  The Veteran's PTSD is therefore rated as 30 percent disabling prior to February 25, 2015 and 70 percent disabling thereafter.  The Veteran contends that a higher initial rating is warranted as VA did not properly consider his service treatment records when determining his initial disability evaluation.  

The Veteran's PTSD is currently evaluated under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After review of the evidence, the Board finds that an initial rating of 50 percent is warranted for the Veteran's PTSD prior to February 25, 2015; after that date, the current 70 percent evaluation is appropriate. 
Prior to February 25, 2015, the Veteran manifested many of the symptoms specifically contemplated by a 50 percent evaluation under the general rating formula.  Service and post-service records from various federal, private, and VA facilities and a December 2009 VA examination report document consistent complaints of PTSD symptoms including chronic depression, anxiety, panic attacks, impairment to memory and concentration, disturbances to motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran also identified more general symptoms of PTSD throughout the claims period including insomnia, nightmares, isolation, irritability, and hypervigilance.  

Although the Veteran's treating physicians and the December 2009 VA examiner did not specifically characterize the severity of the Veteran's PTSD, the Board finds that the symptoms are of similar severity, frequency, and duration as those contemplated by a 50 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Service records and the VA examination report demonstrate the Veteran's PTSD ranged in severity during and immediately after active duty, presenting as severe in February 2007 and improving with therapy and medication.  The assigned Global Assessment of Functioning (GAF) scores support this finding.  The Veteran's private psychologist noted in a July 2008 letter that a GAF score of 45, associated with serious symptoms and impairment, was appropriate from February 2007 (when the Veteran began PTSD treatment) to July 2008.  The private psychologist also found that the Veteran's PTSD was productive of marked and substantial occupational and social impairment.  Despite the private psychologist's characterization of the disability, service treatment records from the Dewitt Army Community Hospital in Fort Belvoir, Virginia, document improvement in the Veteran's PTSD from the time he began treatment at that facility in May 2008.  After attending individual and group therapy for several months and taking medication for depression and sleep impairment, a GAF score of 75 was assigned in July 2008, consistent with slight symptoms and impairment.  Neuropsychological testing in November 2008 also indicated a GAF score of 65 was appropriate for the Veteran's mild symptoms.  The December 2009 VA examination, performed six months after the Veteran's separation from active duty, established symptoms and a GAF score indicating moderate severity.  Thus, while the Veteran was initially treated for severe PTSD symptoms and impairment during service, with regular therapy and medication his condition improved and remained comparable to the level of impairment contemplated by moderate symptoms and a 50 percent evaluation during the period prior to February 25, 2015.   

Post-service treatment records dated prior to February 25, 2015 also establish that the Veteran's PTSD was productive of moderate symptoms and impairment to occupational and social functioning.  The Veteran continued to complain of PTSD symptoms and receive treatment, but in January 2012 during a traumatic brain injury (TBI) evaluation at the Washington VA Medical Center (VAMC), an examiner found that the Veteran's mood and irritability had improved since he began treatment in 2008.  Despite his complaints of poor memory and concentration, a Washington VAMC social work note dated in March 2014 establishes that the Veteran was able to complete a graduate school program during this period and obtain a Master's degree in Public Administration.  He has remained unemployed since his retirement from active duty and stated in January 2012 that he did not intend to look for a job as he was "easily frustrated with people," but also reported working as a homemaker and focusing on raising his children.  With respect to social impairment, the Veteran consistently reported having a close relationship with his children and in April 2014, stated that he was close to several people from past therapy groups.  He separated from his second wife during the claims period, but also maintained a long distance relationship with a woman in South Carolina after the separation from his wife.  These findings and complaints are all consistent with moderate PTSD that clearly causes some occupational and social impairment and is contemplated by a 50 percent evaluation and reduced reliability and productivity.  

The Board has considered whether a rating in excess of 50 percent is warranted during the period prior to February 25, 2015, but finds that the Veteran's PTSD did not manifest symptoms that most nearly approximate a 70 percent evaluation.  The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  Prior to February 25, 2015, the evidence does not establish that the Veteran's PTSD impaired his thinking, family relations, or school functioning such that an increased rating is warranted.  In addition, while he clearly had some occupational and social impairment during this period, he was able to successfully complete a graduate school program, maintain a romantic relationship, and was close to his sons.  During service, the Veteran reported a past history of suicidal thoughts, but since 2008 has consistently denied any active suicidal ideation.  In December 2014, he reported some passive thoughts of suicide, but did not present with a plan or intent and was characterized as a low suicide risk.  The December 2009 VA examiner found that the Veteran was not a risk to himself or others and made the only finding of impaired judgment during the claims period-noting that the Veteran had some financial problems from binge shopping.  Based on the improvement to the Veteran's PTSD during service with therapy and medication and the moderate severity of his symptoms and impairment since 2008, the Board finds that a rating in excess of 50 percent is not warranted during the period prior to February 25, 2015.  

As noted above, the Veteran is in receipt of an increased 70 percent evaluation for PTSD from February 25, 2015.  The Board has considered whether a total schedular rating is appropriate during this period, but finds that the service-connected disability does not most nearly approximate the criteria for a 100 percent rating.  A 100 percent rating is warranted if the service-connected PTSD causes total occupational and social impairment, regardless of whether the Veteran has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

The Veteran's PTSD is productive of severe symptoms and impairment during the period dating from February 25, 2015, but does not manifest symptoms that are of similar severity, frequency, and duration as those contemplated by total rating.  Upon VA examination in February 2015, the Veteran endorsed PTSD symptoms including depression, anxiety, irritable behavior and angry outbursts, hypervigilance, sleep disturbance and impaired judgment.  A May 2015 neuropsychological assessment also demonstrated some cognitive deficits to attention and visual motor functioning due to PTSD. The Veteran's PTSD therefore appears to have increased in severity when compared to the previous period, but the Board notes the February 2015 VA examiner specifically found the Veteran met the criteria for a 70 percent rating and did not manifest total occupational and social impairment.  Additionally, in June 2015, the Veteran's primary care doctor at the Cheyenne VAMC observed that the Veteran's PTSD was "much better."  The Veteran maintained his relationship with his girlfriend and children during this period and clearly did not manifest impairment that most nearly approximates total.  The Board therefore finds that a 100 percent schedular rating is not appropriate for PTSD during the period beginning February 25, 2015.  


Hypertension

Service connection for hypertension was awarded in the May 2010 rating decision on appeal with an initial noncompensable evaluation assigned effective July 1, 2009.  The Veteran contends that a higher rating is warranted as the initial adjudication of his claim did not include a proper review of his service treatment records.  

The Veteran's hypertension is rated as noncompensably disabling under Diagnostic Code 7101 pertaining to hypertensive vascular disease.  This diagnostic code does not provide for a zero percent (noncompensable) rating, therefore the initial evaluation was assigned in accordance with 38 C.F.R. § 4.31 (providing that when a diagnostic code does not provide for a zero percent evaluation, a zero percent evaluation shall be assigned if the compensable requirements are not met).  Under Diagnostic Code 7101, a 10 percent rating is applicable if diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or there is a history of diastolic pressure of predominantly 100 or more and continuous medication is required to control blood pressure.  A 20 percent evaluation is warranted if diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Board finds that the Veteran's hypertension does not most nearly approximate the criteria associated with a 10 percent rating.  The disability requires control with continuous medication, but the Veteran's blood pressure readings have not approximated a history of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  Blood pressure readings upon VA examinations in December 2009 and February 2015 showed diastolic and systolic readings well below the levels contemplated by a compensable 10 percent evaluation.  Although a reading of 153/89 was recorded in July 2008 during active duty service, the Veteran specifically reported to the examining physician that he did not take his hypertensive medication that day as he thought it would impact blood work performed in conjunction with the physical examination.  The July 2008 blood pressure reading is therefore not indicative of the Veteran's blood pressure levels when he takes his hypertension medication.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 61 (2012) (finding that the plain language of Diagnostic Code 7101 contemplates the effects of hypertensive medication).  

Post-service treatment records from various facilities also document blood pressure readings that do not most nearly approximate diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  The Veteran's systolic pressure was measured as 172 during a VAMC dental appointment in January 2012, but this isolated incident is the only time post-service treatment records show a blood pressure reading approaching the criteria for a compensable rating.  The Veteran's hypertension responds well to medication according to the VA examiners who also found there was no functional impairment associated with the service-connected condition.  It is therefore clear that the Veteran's hypertension most nearly approximates the criteria associated with the current noncompensable evaluation under Diagnostic Code 7101.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Residual Left Calf Scar and Shrapnel

Entitlement to service connection for a disability characterized as "residuals with scar and shrapnel, left calf" was granted in the May 2010 rating decision on appeal.  An initial noncompensable evaluation was assigned effective July 1, 2009.  The Veteran contends that a compensable rating is warranted as his service treatment records indicate a higher level of disability.  

The Veteran's left calf disability is rated as noncompensably disabling under Diagnostic Code 5311-7804 and the criteria pertaining to a muscle injury and scar.  The hyphenated diagnostic code in this case indicates that an injury to muscle group XI, involving the muscles of the calf, is the service-connected disorder and a scar is an associated residual condition.  

Under the criteria for rating muscle injuries, disabilities are characterized as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56.  The cardinal signs and symptoms of muscle disability are loss of power, leg weakness, lowered threshold of fatigue, fatigue- pain, impairment of coordination, and uncertainty of movement.  

A slight disability of the muscles is characterized by a simple wound of muscle without debridement or infection.  A slight disability of the muscle is reflected by history and complaint such as service department records of a superficial wound with brief treatment and return to duty.  Healing of slight muscle injuries is followed by good functional results.  A slight disability of muscles includes none of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. 4.56(c).  Objective findings characteristic of slight muscle disability include minimal scarring, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function, and no metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1). 

A moderate disability of the muscles results from a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  They manifest consistent complaints of one or more of the cardinal signs and symptoms of a muscle disability, particularly a lowered fatigue threshold.  Some loss of deep fascia or muscle substance or impairment to muscle tonus and loss of power or lowered threshold of fatigue is expected.  38 C.F.R. § 4.56(d)(2).  

A moderately severe disability of muscles results from a through and through or deep penetrating wound with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Records should indicate hospitalization for a prolonged period for treatment of the wound and consistent complaints of cardinal signs and symptoms of muscle disability with evidence of an inability to keep up with work requirements.  A moderately severe disability also requires indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

A severe disability of the muscles results from through and through or deep penetrating wound with extensive debridement, prolonged infection, sloughing of soft parts, and intermuscular scarring and binding.  It requires ragged, depressed and adherent scars; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side.  38 C.F.R. § 4.56(d)(4).
 
After review of the evidence, the Board finds that the Veteran's service-connected muscle injury is properly rated as noncompensably disabling as it most nearly approximates a slight muscle disability.  The Board acknowledges that the initial injury, caused by an exploding  mortar round on September 20, 2003 while the Veteran was deployed in Iraq, was in some ways consistent with a moderate muscle injury; however, based on the total lack of functional impairment and the absence of any of the cardinal signs and symptoms of muscle disability, the Board finds that the condition most nearly approximates a slight muscle disability. 

The Veteran's original injury took place on September 20, 2003 when he was on active duty service in Iraq.  He incurred a penetrating wound to the left calf from shrapnel associated with an exploding mortar round and was hospitalized in a combat surgical hospital and treated with antibiotics.  The Veteran was thereafter placed on modified duty for an unspecified period of time.  The piece of shrapnel was not removed from the left calf and was observed in a May 2006 X-ray of the left tibia.  The Veteran also incurred a shrapnel injury to his right rib during the September 2003 incident which became infected and required surgery sometime in 2004.  The record is not clear as to whether the left calf injury was also infected at that time.  In any event, the evidence establishes that the initial left calf injury was a penetrating wound caused by a shrapnel fragment that required hospitalization, but did not prevent the Veteran's return to duty.  It therefore shares some characteristics of both slight and moderate muscle disabilities.  
  
Despite the penetrating nature of the initial left calf injury, treatment records and VA examination reports dated throughout the claims period clearly establish the Veteran's residual disability is no more than slight.  Service and post-service treatment records are absent for any complaints or treatment for a left calf condition during the relevant claims period.  Upon VA examination in December 2009, six months after his separation from active duty, the Veteran complained of constant pain in his left calf with decreased strength, weakness, easy fatigability, and impaired coordination.  Despite this lay reports of symptoms, physical examination of the left calf  was normal with no muscle weakness or wasting, no loss of deep fascia or substance, and no impairment to muscle tone.  The December 2009 examiner found that there was no muscle wound and no signs of lowered endurance, impairment coordination, or any functional impairment.  No residual tendon, bone, joint, or nerve damage was identified and an X-ray did not indicate any abnormality aside from the retained shrapnel fragment.  

Similar findings were made by a second VA examiner in February 2015.  The examiner concluded that the Veteran's retained shell fragment in the left calf did not cause any specific disability and there were no complaints of decreased muscle strength or neurological dysfunction.  The Veteran had no cardinal symptoms of a muscle disability and the muscle substance and function were not affected by any residual injury.  There was no residual impact on the Veteran's ability to work, no loss of sensation or weakness due to the left calf disability, and no neurological dysfunction.  

Based on the above, the Board finds that the Veteran's residual left calf disability most nearly approximates a slight muscle injury.  He has good functional results and does not manifest any of the cardinal signs or symptoms of a muscle disability as defined in in 38 C.F.R. 4.56(c).  As discussed in further detail below, there is only minimal scarring and while a metallic fragment is retained in the calf, there is no evidence of fascial defect, atrophy, loss of tone, or impairment of function.  The Board takes note of the Veteran's reported complaints of left lower leg pain and functional impairment at the December 2009 VA examination, but observes that he also reported similar symptoms associated with a left knee disability.  The Board finds that the objective medical evidence, specifically the findings and conclusions of the VA examiner, a trained medical professional, are more probative with respect to the true severity and manifestations of the left calf disability.  It is therefore clear that the Veteran's service-connected muscle disability most nearly approximates slight under Diagnostic Code 5311 and an initial compensable rating is not warranted.  

The Board has also considered whether a separate rating is appropriate for the scar associated with the service-connected muscle injury.  A separate rating is warranted for a scar if the evidence establishes the presence of symptoms that are separate and distinct from those stemming from the service-connected residuals of the muscle injury.  Cf. Esteban v. Brown, 6 Vet App 259 (1994).  The Veteran is service-connected for a residual scar associated with the left calf muscle injury.  The scar was characterized by the December 2009 and February 2015 VA examiners as superficial and well-healed, respectively.  Both examiners found that the scar was stable, not painful, not the result of a burn, and did not result in any limitation of function.  The Veteran has never complained of any pain, impairment, or other symptoms associated with the scar and a separate rating is therefore not warranted for the  left calf scar.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

Typically, the Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to VA regulations, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Board must therefore determine whether there is sufficient evidence to warrant referring this case to the Director of the VA Compensation and Pension Service or other appropriate authority for extra-schedular consideration.

According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that renders the available schedular evaluations for the service-connected disabilities inadequate.  The Veteran's PTSD manifests symptoms such as depression, anxiety, and occupational and social impairment.  The service-connected hypertension manifests elevated blood pressure controlled by medication, while the residuals of left calf shrapnel wound include a superficial scar and retained foreign body with no impact to functioning.  These manifestations are all specifically contemplated by the relevant rating criteria and the schedular criteria are clearly adequate.    

Even if the Board were to find that the schedular criteria were inadequate to evaluate the Veteran's disabilities, extra-schedular referral is still not warranted in this case because Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (holding that an error in the Thun step one analysis is harmless when the Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's PTSD, hypertension, and left calf injury residuals do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The record does not establish that the Veteran was hospitalized for treatment of any of these disabilities during the relevant claims period.  Additionally, although he has not been employed since his separation from active duty service, the Veteran was able to complete a Master's degree during the claims period and is the primary caregiver of his sons.  As he is capable of performing adequately at school, in the home, and with respect to his daily activities, the Board cannot conclude that his service-connected conditions result in an "exceptional disability picture."
The Board must also consider whether the Veteran's service-connected disabilities in combination render the schedular criteria inadequate given their "collective impact."  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014) (holding that the extra-schedular analysis requires consideration of the "collective impact" of a veteran's service-connected conditions when assessing the disability picture and whether the schedular criteria are rendered inadequate).  In this case, there is no competent and credible lay or medical evidence indicating that the Veteran's service-connected disabilities have any collective impact rendering the schedular criteria inadequate.  Each disability affects a different bodily system, and neither the Veteran nor any medical professional has indicated there is some additional disability or impairment resulting from the disabilities in combination.  

The Board therefore finds that the schedular criteria are adequate to evaluate the Veteran's service-connected conditions and referral of the case for extra-schedular condition is not warranted.  

Entitlement to a TDIU is also an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable due to service-connected disabilities.  He is in receipt of Social Security disability benefits and has reported in April 2014 to his VA healthcare provider that he did not intend to look for work as he was easily frustrated with people.  However, the Board again notes that the Veteran was able to successfully complete a graduate school program during the claims period and worked in the home caring for and raising his sons.  The Veteran does not specifically contend that his service-connected disabilities are the sole cause of his unemployment or render him unemployable.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disabilities discussed above.


Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also complied with the November 2014 and August 2015 remand orders of the Board.  In response to the Board's remands, the Veteran was provided VA examinations in February 2015 to determine the severity of his service-connected disabilities.  Records from the Social Security Administration (SSA) and various VA facilities were also associated with the claims file.  In its November 2014 remand, the Board ordered that efforts should be made to obtain records from any non-VA healthcare providers identified by the Veteran.  The Veteran was contacted in November 2009 (prior to the remand), December 2014, and February 2016 letters and was specifically asked to identify all VA and non-VA providers who had treated the disabilities on appeal.  He was also asked to provide medical release forms to allow VA to obtain records from any non-VA facilities on his behalf.  No response was received to these requests.  VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In this case, VA tried to obtain the necessary information and releases in order to fully develop the claim, but the Veteran did not cooperate with VA's multiple requests.  Thus, any failure to develop the case rests solely with the Veteran and the Board finds VA has complied with the November 2014 and August 2015 remand orders.



ORDER

Entitlement to an initial rating of 50 percent, but not higher, for PTSD prior to February 25, 2015 is granted.

Entitlement to a rating in excess of 70 percent for PTSD from February 25, 2015 is denied.

Entitlement to an initial compensable rating for hypertension is denied.

Entitlement to an initial compensable rating for a residual scar and shrapnel of the left calf is denied.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary
with respect to the claim for an increased rating for a service-connected left knee disability.  Another VA examination is required to in light of the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016) by the Court of Appeals for Veterans Claims (Court).  The Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.  

The Veteran's left knee was most recently examined by VA in February 2015.  The Board has reviewed the examination report and concludes that it does not meet the specifications of Correia.  The examination contains range of motion testing for both knees in what is presumably active motion, but not in passive motion, weight-bearing, and nonweight-bearing.  An additional examination is thus necessary under 38 C.F.R. § 3.159 (c)(4) to ensure compliance with the decision in Correia.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete medical records from the Cheyenne VAMC and William Jennings Bryan Dorn VAMC  (Columbia) dating from April 2016 to the present.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his left knee disability.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the bilateral knees.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The knees must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner should further address whether, and if so to what extent, there is ankyloses of the left knee.  The examiner should also provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knee.  The examiner should also determine if the knee locks and if so the frequency of the locking.  The examiner should also determine the functional impairment due to the left knee disability.  

The complete bases for all medical opinions must be provided.

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


